Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                           No. 04-22-00659-CV

                     In re Donald L. DUNFORD Jr. and Donald L. Dunford Sr.

                                           Original Proceeding 1

PER CURIAM

Sitting:         Patricia O. Alvarez, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

Delivered and Filed: October 12, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 5, 2022, Relators Donald L. Dunford Jr. and Donald L. Dunford Sr. filed a

petition for writ of mandamus and an emergency motion for temporary relief seeking a stay of the

October 10, 2022 trial setting pending resolution of the petition for writ of mandamus. After

considering the petition and the record, this court concludes relators are not entitled to the relief

sought. Accordingly, relators’ emergency motion and their petition for writ of mandamus are

denied. See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2021CI25819, styled Julie W. Schwarz and Thomas W. Schwarz v. Donald
L. Dunford Jr. and Donald L. Dunford Sr., pending in the 225th Judicial District Court, Bexar County, Texas, the
Honorable Laura Salinas presiding.